                     IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF OREGON

                                   EUGENE DIVISION



LOREN TARABOCHIA,                                              Case No. 6:l l-cv-00547-AA
                                                                    OPINION & ORDER
              Plaintiff,

       v.

CLATSOP COUNTY, ET AL.,

              Defendant.


AIKEN, District Judge:

       Yesterday both parties had several objections to the jury instructions.      These

objections were about whether § 1997e(e) of the PLRA barred Plaintiffs claim for

emotional distress damages and whether Plaintiff could sustain a damages claim for "loss

of liberty" either in addition to or instead of the claim for emotional distress damages. I

will explain my decision with respect to both of these issues in turn.

I II

II I

I II

Page 1 - OPINION AND ORDER
   I.      Section 1997e(e) of the PLRA

        First, with respect to the§ 1997e(e) issue, Plaintiffs trial memorandum states that

he believed§ 1997e(e) of the PLRA was an affirmative defense that should have been

raised by Defendants. Section 1997e(e) simply states that prisoners cannot sustain claims

for emotional damages without a showing of physical injury. Williams v. Paramo, 775

F .3d 1182, 1185 (9th Cir. 2015).

        In Douglas v. Yates, the Eleventh Circuit explained that § 1997e(a), which requires

prisoners to exhaust administrative remedies before filing in federal court, was interpreted

by the Supreme Court in Jones v. Bock to be an affirmative defense and that§ 1997e(e)'s

language is similar to §1997e(a). 535 F.3d 1316, 1320-21 (11th Cir. 2008) (citing Jones

v. Bock, 549 U.S. 199 (2007)).      The Eleventh Circuit stated that it would therefore

"contravene normal rules of statutory construction" to interpret the two provisions

differently. Id. at 1320. The Ninth Circuit has also interpreted§ 1997e(a) as an affirmative

defense in Albino v. Baca. 747 F.3d 1162, 1166 (9th Cir. 2014).

        After reviewing the language of §1997e(a) and §1997e(e), I find the Eleventh

Circuit's reasoning persuasive because "similar language contained within the same

section of a statute must be accorded a consistent meaning." Douglas, 747 F.3d at 1320-

21. Section 1997e(e) is therefore an affirmative defense which, like most other defenses,

must be pied in a timely manner in a defendant's responsive pleading or else it is waived.

See e.g., Nardi v. Stewart, 354 F.3d 1134, 1140 (9th Cir. 2004) ("There is no dispute that

AEDPA's statute of limitations is an affirmative defense ... Accordingly, [FRCP] 8(c) and



Page 2 - OPINION AND ORDER
12(b) require that the state raise the statute of limitations in its first responsive pleading to

avoid waiving the defense.").

         The Ninth Circuit has said in cases such as Wyshak v. City National Bank that

plaintiffs must have fair notice of an affirmative defense. 607 F .2d 824, 827 (9th Cir.

1979); see also Simmons v. Navajo Cnty, Ariz., 609 F.3d 1011, 1023 (9th Cir. 2010).

Districts courts have discretion to allow an affirmative defense if it's not prejudicial to the

plaintiff even though it wasn't raised in accordance with Rule 8 of the Federal Rules of

Civil Procedure. Simmons, 609 F.3d at 1023.

         Here, however, the defense had two opportunities to raise this defense-both in the

answer to the first amended complaint (doc. 18) in 2012 and also in their answer to the

second amended complaint (doc. 152) in 2018. They neglected to do so in both instances

despite being required to by Rule 8(c) of the Federal Rules of Civil Procedure. Nor did

they include it in any dispositive motions before or after discovery. I see no reason to make

an exception and allow the affirmative defense to be raised in the middle of trial as it would

be highly prejudicial to Plaintiff. I will therefore allow Plaintiffs claim for emotional

damages to proceed.

   II.      Loss of Liberty Damages

         With respect to the loss of liberty damages, in his second objection Plaintiff asked

the Court to instruct the jury to award damages for "loss of liberty" to Mr. Tarabochia in

lieu of or in addition to emotional distress damages.

         In Memphis Community School District v. Stachura, the Supreme Court has held

that damages may not be awarded under 1983 to compensate the abstract value or

Page 3 - OPINION AND ORDER
importance of constitutional rights. 477 U.S. 299, 299 (1986); see also Sloman v. Tadlock,

21 F.3d 1462, 1472 (9th Cir. 1996). Additionally, damages are not presumed to flow from

every constitutional violation but in Carey v. Piphus the Supreme Court held that presumed

damages can be appropriate when there is a great likelihood of injury coupled with great

difficulty in proving damages. 435 U.S. 247,264 (1978). In Trevino v. Gates, while citing

Memphis School District, the Ninth Circuit stated that "a presumed damage instruction is

not required when the jury was fully authorized to compensate respondent for both

monetary and nonmonetary harms caused by petitioners' conduct." 99 F.3d 911, 921-22

(9th Cir. 1996) (internal citations omitted).

       Here, to allow Plaintiffs damages claim for compensation for a loss of liberty,

separate and apart from his claim for emotional distress damages for the same conduct,

would run afoul of both Carey and Memphis School District. Plaintiffs damages claim for

loss of liberty would require the jury to speculate about the inherent value and importance

of its constitutionally protected status-an outcome explicitly barred by Memphis School

District. Moreover, Carey v. Piphus only allows presumed damages for a constitutional

violation when it is difficult to prove damages but Plaintiff hasn't presented any arguments

explaining why his lack of outdoor exercise would lead to great difficulty in proving

damages. In fact, this seems like an area where the emotional damages can be sensible and

reasonably explainable. And, even ifl were to allow the presumed damages theory for loss

of liberty to go forward, the case law is clear that a plaintiff can't recover both presumed

damages and compensatory damages for an actual injury. In Trevino, the Ninth Circuit

affirmed a district court decision to not include a presumed damages instruction because

Page 4 - OPINION AND ORDER
the plaintiff "ably presented evidence and argued to the jury that she was entitled to

compensatory damages for emotional harm." 99 F.3d at 922. The court in Trevino said

that a presumed damages instruction was not mandated under the logic of Carey v. Piphus.

Id. The same situation is present here: Mr. Tarabochia has argued for emotional distress

damages for the jail's failure to provide reasonable access to outdoor recreation

opportunities or otherwise meaningful recreation opportunities in violation of the

Fourteenth Amendment. Just like in Trevino, there is no reason to think presumed damages

are appropriate, and under the logic of Carey, I decline to include them in the jury

instructions.

       With respect to plaintiffs assessment of Hazle v. Crofoot, that case held that a

plaintiff is entitled to compensatory damages as a matter of law when he suffers an actual

injury. 727 F.3d 983, 992 (9th Cir. 2013). However, I find Hazle and the logic of its cited

cases to be readily distinguishable and don't think it requires instructing the jury to award

plaintiff damages for his alleged loss of liberty.

       First, even if loss of liberty was an independent compensable actual injury apart

from emotional distress or physical injuries, there is no loss of liberty analogous to what

was discussed in Hazle in Mr. Tarabochia's case. Hazle involved a plaintiff who was

imprisoned after refusing to attend a religious drug treatment program and the

imprisonment was without a doubt a loss of liberty issue. Id. at 986. The other cases cited

by Hazle are also about clear loss of liberty issues such as being placed in solitary

confinement or being placed in segregation and not about a lack of outdoor exercise while

an individual is incarcerated as in the case of Mr. Tarabochia. See H C. ex rel. Hewett v.

Page 5 - OPINION AND ORDER
Jarrard, 786 F.2d 1080, 1087-88 (11th Cir. 1986) (rejecting an award of merely nominal

damages to a juvenile who was unlawfully placed in solitary confinement); see also

Trobaugh v. Hall, 176 F.3d 1087, 1088-89 (8th Cir. 1999) (rejecting nominal damages

when a plaintiff suffered by being placed in segregation in retaliation for exercising a

constitutional right.).

       Second, Hazle applied the rule that compensatory damages are mandatory when an

actual injury is beyond dispute. 727 F.3d at 921-22. Actual injury in that case was not

simply a constitutional violation but rather the improper incarceration that led to plaintiffs

loss of liberty. Id. at 991. Here, by contrast, the constitutional claim turns on whether

defendants' actions amounted to punishment of Mr. Tarabochia, which establishes the

constitutional violation. But whether that violation yields an actual injury is not beyond

dispute and the injury is certainly not a loss of liberty. The injury would be exactly what

Mr. Tarabochia has pied all along: emotional distress resulting from his conditions of

confinement. Therefore, a constitutional violation is not enough to establish an actual

injury beyond dispute in Mr. Tarabochia's case.

       For the reasons I've mentioned, I don't find instructing the jury to award damages

for loss ofliberty to be appropriate in this case. Such an instruction would either invite the

jury to speculate about the value of a constitutional right in violation of Memphis School

District, or invite the jury to award presumed damages even when damages aren't hard to

calculate in violation of Carey. Hazle doesn't provide sufficient support for Plaintiffs

request and is distinguishable on several levels. Consequently, I find it appropriate to keep

the jury instructions as is unless the parties have any other objections.

Page 6 - OPINION AND ORDER
                                    CONCLUSION

     The parties' objections to the Court's final jury instructions are noted and overruled.

     IT IS SO ORDERED.

     Dated this /J!!!day of February, 2019.



                                      Ann Aiken
                              United States District Judge




Page 7 - OPINION AND ORDER
